 

Exhibit 10.1 

 

AR Capital Acquisition Corp.

 

September 16, 2016

 

Citigroup Global Markets Inc.

As Representative of the several Underwriters,

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

Ladies and Gentlemen:

 

Reference is made to the Underwriting Agreement (the “Underwriting Agreement”),
dated October 1, 2014, entered into by Citigroup Global Markets Inc., as
representative (the “Representative”) of the several underwriters named in
Schedule I thereto (collectively, the “Underwriters”), and AR Capital
Acquisition Corp. (the “Company”) relating to the Company’s initial public
offering. Capitalized terms used but not defined herein have the meanings given
to them in the Underwriting Agreement.

 

In light of the fact that the Company has not yet announced a Business
Combination, on September 15, 2016, the Company filed a preliminary proxy
statement (the “Preliminary Proxy Statement”) with the Securities and Exchange
Commission with respect to, among other things, a proposal for the Company’s
stockholders to amend the Company’s Amended and Restated Certificate of
Incorporation to extend the date by which the Company must complete a Business
Combination or otherwise cease operations and liquidate from October 7, 2016 to
December 31, 2017. In connection therewith, the Company and the Representative
wish to amend the Underwriting Agreement as follows:

 

1.          The Representative and the Company hereby agree that the first
sentence of Section 2(c) of the Underwriting Agreement is hereby amended by this
letter agreement (this “Amendment”) so that instead of the Deferred Discount
being “$0.24 per Unit (for both Underwritten Securities and Option Securities)
purchased hereunder” it is “an aggregate amount equal to 2.4% of the amount on
deposit in the Trust Account on the first Business Day following (i) the
completion of any redemptions of Public Shares in connection with the vote of
the Company’s stockholders, held prior to October 7, 2016, on an amendment to
the Company’s Amended and Restated Certificate of Incorporation to extend the
date by which the Company must complete a Business Combination (the
“Pre-Expiration Extension”) and (ii) if the Company conducts a reverse stock
split in connection with the Pre-Expiration Extension, the distribution of the
cash dividend described in the Preliminary Proxy Statement in connection
therewith.”

 

2.          The Representative and the Company hereby further agree that, if the
Pre-Expiration Extension is approved, all references in the Underwriting
Agreement to the Company not completing a Business Combination “within
twenty-four (24) months from the date of the consummation of the Offering” or
“by twenty-four (24) months from the date of the consummation of the Offering”
shall instead be to “by December 31, 2017.”

 

 

 

 

Except as expressly modified herein, all of the terms of the Underwriting
Agreement shall remain in full force and effect. This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which shall constitute the same Amendment.

 

 1 

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly indicate your acceptance in the space provided for that purpose below,
whereupon it will become a binding agreement among the Company and the several
Underwriters in accordance with its terms.

 

  Very truly yours,       AR CAPITAL ACQUISITION CORP.         By:   /s/ William
Kahane     Name: William Kahane     Title:  CEO

 

CITIGROUP GLOBAL MARKETS INC.         By:   /s/ Neil Shah     Name: Neil Shah  
  Title: Managing Director       For itself and the other   several Underwriters
named in   Schedule I to the Underwriting   Agreement.  

 

 2 

 

